Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Fredericks (applicant’s representative) on 9/2/2022.
The application has been amended as follows: 
*Note – unlisted claims remain unchanged from the filing of 8/26/2022.
Claim 13. (Currently Amended) An occlusion device to occlude a treatment site comprising: 
a balloon;
an inflation fluid channel that delivers inflation fluid to the balloon; 
a porous membrane connected to the balloon and defining an interior volume; and, 
an adhesive delivery channel having a distal end opening within the interior volume and that delivers adhesive to bind the balloon to the treatment site, wherein the adhesive delivery channel is concentric within the inflation fluid channel.  
Claim 14. (Canceled) 
Claim 18. (Currently Amended) An occlusive device to occlude a treatment site comprising:
a balloon;
an inflation fluid channel that delivers inflation fluid to the balloon; 
a detachment junction between the balloon and the inflation fluid channel to detach the balloon from the inflation fluid channel; and, 
an adhesive delivery channel having an opening distal to entire balloon and that delivers adhesive to bind the balloon to the treatment site.  
Claim 20. (Currently Amended) The occlusive device of claim 19, further comprising a porous membrane connected to the balloon and defining a distal volume; and wherein the adhesive delivery channel has the opening within the distal volume.

Allowable Subject Matter
Claims 1-13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claims 1 and 13, the closest prior art of record, Naglreiter et al (US 6379329), teaches a porous membrane (54) distal to a balloon (56), wherein the porous membrane is configured such that an adhesive is permeable through the porous membrane (Figs. 8-10; col. 5, ll. 38-39).  Naglreiter et al also teaches an outer balloon (54) in communication with an adhesive delivery member, wherein the outer balloon is porous to allow the adhesive to permeate therethrough (col. 5, ll. 36-41).  However, since the adhesive is delivered into the space between the outer (54) and inner balloon (56), the adhesive delivery member/channel is not disposed radially/concentrically within the inflation fluid member/channel (as seen between Figs. 7, 8).  It would not have been obvious to modify the adhesive delivery member to the claimed configuration as the adhesive delivery member would then undesirably extend into the inner balloon (56).  Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
In regards to independent claim 18, the closest prior art of record, Scheglov et al (EP 0352325), teaches an occlusive device to occlude a treatment site comprising: a balloon (1); an inflation fluid channel (3) that delivers inflation to the balloon; a detachment junction between the balloon and the inflation fluid channel to detach the balloon from the inflation fluid channel (Figs. 2, 3); and an adhesive delivery channel (5) having an opening distal to the proximal portion of the balloon and that delivers adhesive (10) to bind the balloon to the treatment site (Figs. 2, 3).  The prior art of record does not disclose or fairly suggest either singly or combination the claimed adhesive delivery channel having an opening distal to the entire balloon since the adhesive delivery channel is configured for delivering adhesive into the balloon which then penetrates to the exterior via perforations (7).   Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KATHERINE M SHI/Primary Examiner, Art Unit 3771